Per Curiam.
Defendant was convicted of the crime of rape. MCLA 750.520; MSA 28.788. He appeals as of right from a sentence of 10 to 15 years entered pursuant to that conviction.
Defendant contends that the evidence presented at trial was not sufficient to establish the crime of rape beyond a reasonable doubt. Additionally, the defendant contends that the prosecution did not demonstrate the requisite diligence required when a missing endorsed res gestae witness is not produced at trial.
A review of the record reveals that sufficient evidence was presented at trial to support the court’s determination that the defendant was guilty of rape beyond a reasonable doubt. See People v Jeter, 21 Mich App 158 (1970).
A review of the record also demonstrates that the prosecution established that due diligence was exercised in attempting to produce the missing res gestae witness. Diligence is a matter within the discretion of the trial court and is subject to being overturned on appeal only for clear abuse. People v Alexander, 26 Mich App 321 (1970).
Affirmed.